DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 16 is/are objected to because of the following informalities:
Claim 16, line 1: “manufacturing a device an electronic device” should be “manufacturing an electronic device”
Claim 16, line 4: “a first recess and retaining structure” should be “a first recess and a retaining structure”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the first surface of the cap” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The limitation “a first surface of the substrate” is not sufficient antecedent basis. It is suggested to be “a first surface of the cap.”
All subsequent dependent claims 2-15 are rejected due to their dependencies on rejected base claim 1.
Claim 2 recites “the cap structure” in line 3.  There is insufficient antecedent basis for the limitation in the claim.  It is suggested to be “the cap.”
All subsequent dependent claims 3-14 are rejected due to their dependencies on rejected base claim 2.
Claim 14 recites “such that, in use, the at least one protrusion does not make contact with the device” in lines 2-3.  It is indefinite because the device appears to include the substrate, the cap, and the cap having a retaining structure that has at least one protrusion, and thus it does not make sense how a part of the device does not make contact with the device.  It seems that the Applicant intends to claim “such that, in use, the at least one protrusion does not make contact with the substrate.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10, 13-16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stetter (U.S. 2014/0311905).
Regarding claim 1, Stetter teaches a method of manufacturing a device (Fig. 1; [0067] line 2: gas sensor 100), comprising: 
providing a substrate having a first specified area (Fig. 1; [0067] line 3: a porous substrate 200; here the top surface of the substrate 200 is deemed to be the first specified area);
attaching a cap (Fig. 1; [0067] line 5: an encapsulation layer 500) to a first surface of the substrate (Fig. 1: indicating the encapsulation layer 500 being attached to the top surface of the porous substrate 200), the cap covering the first specified area (Fig. 1: indicating the encapsulation layer 500 covering the top surface of the porous substrate 200), and having a retaining structure, formed in the first surface of the cap, and configured to restrict movement of an electrolyte located under the cap (Fig. 1: as annotated, the downward protrusions are deemed to be the retaining structure that is formed in the inner bottom surface of the encapsulation layer 500 and restricts the movement of the electrolyte residing under the encapsulation layer 500 within the electrolyte reservoir 410); and 
inserting the electrolyte through a first hole formed in the cap (Fig. 1; [0072] lines 12-13: a gas vent hole 540; the gas vent is useful for filling the electrolyte); wherein the retaining structure is configured to retain the electrolyte in alignment with the first specified area (Fig. 1: indicating the electrolytes resides in the electrolyte reservoir 410 in alignment with the top surface of the substrate 200).

Regarding claim 2, Stetter teaches wherein the cap defining a first recess (Fig. 1: as annotated, the encapsulation layer 500 defining a first recess under the cap layer and above the porous substrate 200) and wherein the retaining structure including at least one protrusion (Fig. 1: as annotated) formed on and extending away from the first surface of the cap structure defining a second recess within the first recess (Fig. 1: as annotated, the protrusions formed on and extending away from the inner bottom surface of the encapsulation layer 500 defining a second recess within the first recess).

    PNG
    media_image1.png
    400
    822
    media_image1.png
    Greyscale


Regarding claim 3, Stetter teaches forming a second hole inside the first recess but outside the second recess (Fig. 1; [0072] lines 16-17: one or more capillary channel access ports 510A; Fig. 1: indicating the port 510A is inside the first recess but outside the second recess).

Regarding claim 4, Stetter teaches venting excess electrolyte using the second hole ([0071] lines 15-18: the electrolyte reservoir 410 may include an expansion area 410A to house electrolyte that expands from the electrolyte reservoir 410 when electrolyte reservoir 410 is full; thus here the capillary channel access ports 510A are used for venting excess electrolyte).

Regarding claim 5, Stetter teaches sealing the first and second holes ([0072] lines 32-34: the cap layer 530 also depicts the area 535 to be encapsulated and sealed using, for example, a heat seal or PSA; [0084] lines 15-16: the reservoir overflow holes can be hermetically sealed or plugged).

Regarding claim 6, Stetter teaches wherein the at least one protrusion is at least one elongate structure (Fig. 1: indicating the protrusions are elongate), the at least one elongate structure being elongate along the first surface of the cap (Fig. 1: indicating the elongated protrusion along the inner bottom surface of the encapsulation layer 500).

Regarding claim 7, Stetter teaches wherein the second recess is a substantially square area (Fig. 2A; [0068] lines 9-10: the substrate layer 200 also depicts the area 210 to be encapsulated by the encapsulation layer 500; here the area 210 is deemed to be a substantially square area).

Regarding claim 8, Stetter teaches wherein the at least one elongate structure is a plurality of elongate structure (Fig. 1: indicating three elongated protrusions), each forming a part of the substantially square area (Fig. 1: indicating each protrusions forming a part of the area 210). 

Regarding claim 9, Stetter teaches wherein the at least one protrusion is a plurality of protrusions, distributed across the first recess (Fig. 1: as annotated, indicating the protrusions are three protrusions distributed across the first recess).

Regarding claim 10, Stetter teaches the plurality of protrusions are pillars (Fig. 1: as annotated, indicating the three protrusions are pillars).

Regarding claim 13, Stetter teaches wherein the cap comprises a perimeter wall (Fig. 1: as annotated) and a cover (Fig. 1; [0072] line 11: a cap layer 530), and the retaining structure is formed with the perimeter wall (Fig. 1: indicating the protrusions, i.e., the retaining structure, formed with the perimeter wall). 

Regarding claim 14, Stetter teaches wherein the at least one protrusion has a height which is less than that of the perimeter wall, such that, in use, the at least one protrusion does not make contact with the device (Fig. 1: indicating the height of the protrusions less than the perimeter wall; and thus the at least protrusion does not make contact with the substrate of the device).

Regarding claim 15, Stetter teaches wherein the device is a sensor (Fig. 1; [0067] line 2: gas sensor 100).

Regarding claim 16, Stetter teaches a method of manufacturing a device an electronic device (Fig. 1; [0067] line 2: gas sensor 100) with a cap (Fig. 1; [0067] line 5: an encapsulation layer 500), comprising: 
attaching the cap adjacent an electronic device substrate (Fig. 1: indicating the encapsulation layer 500 being attached to the top surface of the porous substrate 200), wherein the cap including a cap structure defining a first recess (Fig. 1: indicating the cap including a cap layer 130 and a perimeter wall as annotated that are together deemed to be a cap structure defining the first recess) and retaining structure (Fig. 1: as annotated, the protrusions) comprising a plurality of pillars formed on and extending away from a first surface of the cap structure and distributed across the first recess (Fig. 1: indicating the protrusions are three pillars formed and extending away from the inner bottom surface of the cap layer 130 and distributed across the first recess); 
forming a plurality of holes (Fig. 1: a gas vent hole 540; one or more capillary channel access ports 510A), wherein a first hole (Fig. 1: a gas vent hole 540) of the plurality of holes is located inside the second recess (Fig. 1: as annotated, indicating the gas vent hole 540 located inside the second recess) and a second hole (Fig. 1: the left capillary channel access port 510A) of the plurality holes is located inside the first recess but outside the second recess (Fig. 1: as annotated, indicating the left capillary channel access port 510A located inside the first recess but outside the second recess); 
inserting an electrolyte using the first hole (Fig. 1; [0072] lines 12-13: a gas vent hole 540; the gas vent is useful for filling the electrolyte), wherein the second hole is used for venting excess electrolyte ([0071] lines 15-18: the electrolyte reservoir 410 may include an expansion area 410A to house electrolyte that expands from the electrolyte reservoir 410 when electrolyte reservoir 410 is full; thus here the capillary channel access ports 510A are used for venting excess electrolyte); 
restricting movement of the electrolyte to the second recess using the retaining structure (Fig. 1: indicating the protrusions located within the second recess and would restrict the movement of the electrolyte in the second recess); and 
sealing the plurality of holes ([0072] lines 32-34: the cap layer 530 also depicts the area 535 to be encapsulated and sealed using, for example, a heat seal or PSA; [0084] lines 15-16: the reservoir overflow holes can be hermetically sealed or plugged).

Regarding claim 18, Stetter teaches wherein a third hole (Fig. 1: the right capillary channel access port 510A) of the plurality of holes located inside the first recess but outside the second recess (Fig. 1: as annotated, indicating the right capillary channel access port 510A located inside the first recess but outside the second recess), wherein the first hole is located between the second and third holes (Fig. 1: indicating the gas vent hole 540 between the left and the right capillary channel access ports 510A), wherein the second and third holes are used for venting excess electrolyte ([0071] lines 15-18: the electrolyte reservoir 410 may include an expansion area 410A to house electrolyte that expands from the electrolyte reservoir 410 when electrolyte reservoir 410 is full; thus here both capillary channel access ports 510A are used for venting excess electrolyte).

Regarding claim 20, Stetter teaches wherein the electronic device is a sensor (Fig. 1; [0067] line 2: gas sensor 100). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stetter.
Regarding claims 7-8, Stetter discloses all limitations of claim 6 as applied to claim 6.  Stetter does not explicitly disclose the second recess is a substantially square area (claim 7) or wherein each the at least one elongate structure is a plurality of elongate structure forming a part of the substantially square area (claim 8).
However, Stetter teaches wherein the second recess is a rectangle area (Fig. 2A; [0068] lines 9-10: the substrate layer 200 also depicts the area 210 to be encapsulated by the encapsulation layer 500).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stetter by adjusting the rectangle area 210 into a substantially square area because choosing a substantially square area over a rectangle area is a matter of choice without changing the function of the second recess, and thus a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration or shape is significant. MPEP 2144.04(IV)(B).  Further, Stetter teaches wherein the at least one elongate structure is a plurality of elongate structure, each forming a part of the second recess (Fig. 1), and thus each forming a part of the area as recited in claim 7. 

Regarding claim 17, Stetter discloses all limitations of claim 16 as applied to claim 16.  Stetter further discloses sealing the first hole using a heat seal or a PSA ([0072] lines 33-34), and sealing the second hole using plugging ([0084] lines 15-16: the reservoir overflow holes can be hermetically sealed or plugged).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stetter by sealing the plurality of holes, including the first hole and the second hole, using plugging because plugging is a suitable sealing method; for example, the plugged reservoir overflow holes would prevent liquids or gases from entering the sensor layer except through gas access regions ([0084] lines 15-18).  Applying a known technique to a known method ready for improvement to yield predictable results is prima facie obvious. MPEP 2141(III)(D).
Claim(s) 11-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stetter in view of Grayzel (U.S. 4,102,331).
Regarding claims 11-12, Stetter discloses all limitations of claim 2 as described to claim 2.  Stetter does not explicitly disclose wherein the at least one protrusion is a cylindrical wall (claim 11) or wherein the at least one protrusion is a plurality of protrusions, and each protrusion forms part of the cylindrical wall (claim 11). 
However, Grayzel teaches a device for transmitting electrical energy (Col. 1, lines 6-7) including a cap (Fig. 7, 9; Col. 7, line 18: the plastic wall member 66) comprising a cap structure (Fig. 7, 9; Col. 7, line 17: the circular wall portion 68) defining a recess (Fig. 7, 9; Col. 7, line 17-18: a depressed portion 72).  On the bottom surface inside the plastic wall member 66, a pair of bosses 74, a circular rib 76, and a plurality of arcuate ribs 78 are formed integrally with the remainder of the plastic wall member 66 (Fig. 7, 9, Col. 7, lines 24-30).  Thus, Grayzel teaches the at least one protrusion is a cylindrical wall or the at least one protrusion is a plurality of protrusions, and each protrusion forms part of the cylindrical wall (Fig. 7, 9: arcuate ribs 78 are deemed to be protrusions forming a cylindrical wall).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stetter by adjusting the protrusions from elongate structures forming a part of square area to parts of a cylindrical wall forming a cylindrical wall as taught by Grayzel because both are suitable configurations for an electrical device, and selection of either configuration is a matter of choice without changing the function of the protrusions.  Thus, a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration (or shape) is significant. MPEP 2144.04(IV)(B).

Regarding claim 19, Stetter discloses all limitations of claim 16 as described to claim 16.  Stetter does not explicitly disclose wherein a first spacing of the plurality of pillars at a center of the gap is denser compared to a second spacing of the plurality of pillars at a perimeter of the cap.

    PNG
    media_image2.png
    447
    564
    media_image2.png
    Greyscale

However, Grayzel teaches a device for transmitting electrical energy (Col. 1, lines 6-7) including a cap (Fig. 7, 9; Col. 7, line 18: the plastic wall member 66) comprising a cap structure (Fig. 7, 9; Col. 7, line 17: the circular wall portion 68) defining a recess (Fig. 7, 9; Col. 7, line 17-18: a depressed portion 72).  On the bottom surface inside the plastic wall member 66, a pair of bosses 74, a circular rib 76, and a plurality of arcuate ribs 78 are formed integrally with the remainder of the plastic wall member 66 (Fig. 7, 9, Col. 7, lines 24-30).  Here, Grayzel teaches a first spacing of the plurality of pillars at a center of the gap is denser compared to a second spacing of the plurality of pillars at a perimeter of the cap (Fig. 9: as annotated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stetter by adjusting the plurality of pillars at the center having a denser spacing than that of the plurality of pillars at the perimeter of the cap as taught by Grayzel because it is a suitable configuration for an electrical device, and selection of either configuration is a matter of choice without changing the function of the protrusions.  Thus, a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant. MPEP 2144.04(IV)(B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795